DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
CONTINUING DATA
This application is a CON of 15/875,860 01/19/2018
15/875,860 is a CON of 14/385,144 09/12/2014 ABN
14/385,144 is a 371 of PCT/US2013/030515 03/12/2013
PCT/US2013/030515 has PRO 61/609,783 03/12/2012
	Claims 1, 5, 8, 14-20 are pending.

Applicant’s election without traverse of Group I, species ii in the reply filed on February 11, 2021 is acknowledged.
Claims 1, 5, 8, 16-17, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 11, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 14-15 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerber (US 6,676,958 B2, January 13, 2004) in view of Estrada (US 6,241,995 B, June 5, 2001).
Gerber teaches an adjuvant for vaccines comprising lecithin and polyacrylic acid (see abstract), and saponins or ISCOMs (column 7, lines 11-22). The composition can be administered via food (column 4, lines 54-62).  When administered in a food, the concentration is 0.01-1.0 w% w/v (column 8, last paragraph).  Suitable excipients include lactose, sucrose, mannitol, or sorbitol (column 9, lines 29-31).  The antigen comprises DNA (claim 22). 
Gerber suggests the use of ISCOMs, but does not exemplify a food composition containing a saponin and a sterol.
P. senega saponins with a sterol such as cholesterol.  See column 8, lines 28-41.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare Gerber’s composition as a food or beverage, containing lecithin, polyacrylic acid, cholesterol, P. senega saponins, and a DNA-based antigen.  Gerber teaches that the adjuvant can comprise ISCOMs, which Estrada teaches are formed by mixing cholesterol and P. senega saponins.  Addition of Estrada’s ISCOM to Gerber’s compsoitoin would result in a composition containing a DNA-based antigen, lecithin, polyacrylic acid, cholesterol, and P. senega saponins.  Gerber teaches that the composition can be administered as a food or beverage, and teaches the concentration of adjuvant in the food.  The skilled artisan would choose a food for ease of administration and because it was suggested by Gerber.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-15 and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-10, 12-21  of copending Application No. 15/875,860 in view of Gerber (US 6,676,958 B2, January 13, 2004) and Estrada (US 6,241,995 B, June 5, 2001).

The ‘860 application does not claim a composition containing a food carrier.
Gerber teaches an adjuvant for vaccines comprising lecithin and polyacrylic acid (see abstract), and saponins or ISCOMs (column 7, lines 11-22). The composition can be administered via food (column 4, lines 54-62).  When administered in a food, the concentration is 0.01-1.0 w% w/v (column 8, last paragraph).  Suitable excipients include lactose, sucrose, mannitol, or sorbitol (column 9, lines 29-31).  The antigen comprises DNA (claim 22). 
Estrada teaches that ISCOMs include a complex of P. senega saponins with a sterol such as cholesterol.  See column 8, lines 28-41.  An adjuvant in addition to P. senega saponins is Quil A (column 9, first paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to administer the ‘860 composition as a food composition.  Gerber teaches an adjuvant containing the same components (lecithin, polyacrylic acid, and ISCOMs, which are saponins mixed with a sterol), which can be administered as a food.  The skilled artisan would choose a food for ease of administration and because it was suggested by Gerber.  The skilled artisan would employ P. senega saponins as the glycoside instead of or in addition to Quil A because ‘860 claim 9 is generic to glycosides and Estrada teaches that P. senega saponins are suitable for adjuvant compositions.  
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/LAYLA D BERRY/Primary Examiner, Art Unit 1623